DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of preliminary amendment filed on 07/08/2021 in which claims 1-15 are currently amended. By this amendment, claims 1-15 are now pending in the application for prosecution in a first action on the merits.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Specification
The abstract of the disclosure is objected to because it is 249 words long and exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  In claims 1 and 9, the underlined limitations of, “…wherein the master electronic control unit is communicatively connected to each one of the battery control units, and wherein the master electronic control unit is configured to provide a predefined electric interference to the traction voltage bus after a signal to open the at least one contactor of each battery has been provided” are indefinite because it is unclear as which device is sending or providing the signal to open the at least one contactor of each battery? 
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of, “…wherein the master electronic control unit is communicatively connected to each one of the battery control units, and wherein the master electronic control unit is configured to provide a predefined electric interference to the traction voltage bus after a signal to open the at least one contactor of each battery has been provided” as recited in claim 1 and that of the limitations of,  “…wherein the method comprises: providing a predefined electric interference to the traction voltage bus by use of the master electronic control unit after a signal to open the at least one contactor of each battery has been provided” as recited in claim 9  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1- 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1-8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Because the underlined limitations of, “…wherein the master electronic control unit is communicatively connected to each one of the battery control units, and wherein the master electronic control unit is configured to provide a predefined electric interference to the traction voltage bus after a signal to open the at least one contactor of each battery has been provided” are indefinite because it is unclear as which device is sending or providing the signal to open the at least one contactor of each battery? 
Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: Because the underlined limitations of,   “…wherein the method comprises: providing a predefined electric interference to the traction voltage bus by use of the master electronic control unit after a signal to open the at least one contactor of each battery has been provided” are indefinite because it is unclear as which device is sending or providing the signal to open the at least one contactor of each battery? 
Claims 10-14 depend directly from claim 9 and thus are also rejected for the same reasons since they inherit the same deficiencies.
Claims 2-8 and 15 depend either directly or indirectly from claim 1 and thus are also rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-9,12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al., (Kawano) EP 3154150 A1 in view of Gallegos et al., (Gallegos) USPAT 9,496,730.
Regarding claims 1 and 9: Kawano at least discloses and shows in Fig. 1: A control system (Fig. 1) for controlling an electric energy system (12) for propulsion of a vehicle (¶[0022],[0026]), wherein the electric energy system (¶[0022] electric power vehicle with traveling motor 14) comprises: a traction voltage bus (construed as power line PL); a plurality of batteries (battery 12 is connected to a plurality of battery cells 12A in series; see [0024]) electrically connectable to each other via the traction voltage bus (PL)(Fig. 1), and wherein each battery (12) is electrically connectable to the traction voltage bus (PL) by at least one contactor (30); wherein the control system comprises a respective battery control unit (Cell Monitor Unit 16)(see ¶[0025]) for each one of the plurality of batteries(12A), wherein the control system further comprises: a master electronic control unit (battery controller BMU 10) for controlling the plurality of batteries (12A)(see ¶[0033]-[0034]), wherein the master electronic control unit (battery controller BMU 10) is communicatively(see ¶[0021],[0042],[0055]) connected to each one of the battery control units (CMU 16), and wherein the master electronic control unit (battery controller BMU 10) is configured to provide a predefined electric interference to the traction voltage bus (PL) after a signal to open the at least one contactor (30) of each battery (12A) has been provided, and wherein each battery control unit (CMU 16)(¶[0025]) is configured to detect the predefined electric interference(construed as the current detected by ammeter 22 or the voltage or temperature detected by CMU 16; see ¶[0025],[0037]-[0039]), and when the predefined electric interference (construed current detected by ammeter 22 or voltage or temperature by CMU 16) is detected by at least one of the battery control units, the at least one battery control unit (CMU 16)(¶[0025]) is further configured to issue a signal indicative of that the predefined electric interference was detected(see ¶[0073]-[0078]).
Kawano discloses all the claimed invention except for the limitations of “a plurality of plurality of batteries electrically connectable to each other via the traction voltage bus, and wherein each battery is electrically connectable to the traction voltage bus by at least one contactor”.
Gallegos discloses factual evidence of, “a plurality of plurality of batteries(600) electrically connectable to each other via the traction voltage bus (613), and wherein each battery(600) is electrically connectable to the traction voltage bus by at least one contactor(611)(see Fig. 6)(see col. 8, lines 35-67). Gallegos further discloses, wherein the control system  comprises a respective battery control unit (601) for each one of the plurality of batteries (600), wherein the control system further comprises: a master electronic control unit (610) for controlling the plurality of batteries (600), wherein the master electronic control unit (610) is communicatively connected to each one of the battery control units(601)(see Fig. 6 and col. 8, lines 35-67 and cols. 9 and 10). Gallegos further discloses, and wherein the master electronic control unit (Vehicle Master Controller) is configured to provide a predefined electric interference to the traction voltage bus (613) after a signal to open the at least one contactor (611) of each battery (600) has been provided, and wherein each battery control unit(601) is configured to detect the predefined electric interference(see col. 8, lines 35-col. 10, line 67).
Kawano and Gallegos are vehicle battery management system analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to avail of the teachings of Gallegos into the system of Kawano, wherein the electric energy system comprises: a traction voltage bus; a plurality of batteries electrically connectable to each other via the traction voltage bus, and wherein each battery is electrically connectable to the traction voltage bus by at least one contactor; wherein the control system comprises a respective battery control unit for each one of the plurality of batteries, wherein the control system further comprises: a master electronic control unit for controlling the plurality of batteries, wherein the master electronic control unit is communicatively connected to each one of the battery control units, and wherein the master electronic control unit is configured to provide a predefined electric interference to the traction voltage bus after a signal to open the at least one contactor of each battery has been provided, and wherein each battery control unit  is configured to detect the predefined electric interference, and when the predefined electric interference is detected by at least one of the battery control units, the at least one battery control unit is further configured to issue a signal indicative of that the predefined electric interference was detected, as recited, in order to provide greater overall functionality, as per the teachings of Gallegos (col. 8, lines 38-47).
Accordingly claims 1 and 9 would have been obvious.
Regarding claims 5 and 12, Kawano in view of Gallegos discloses all the claimed invention as set forth and discussed above in claims 1 and 9 respectively. Gallegos further discloses, wherein the battery control unit (601) for the at least one battery (600) is further configured to issue the signal indicative of that the predefined electric interference was detected to the master electronic control unit(610)(Local Module unit 601 feeds data to a pack master 610; see col. 8, lines 48-59).
Regarding claims 6 and 13, Kawano in view of Gallegos discloses all the claimed invention as set forth and discussed above in claims 1 and 9 respectively. Gallegos further discloses, wherein the master electronic control unit (610) is further configured to issue a signal to each one of the battery control units (601) indicative of that the predefined electric interference will be provided(col. 8, lines 50-67; col. 9, lines 33-55).
Regarding claims 7 and 14, Kawano in view of Gallegos discloses all the claimed invention as set forth and discussed above in claims 1 and 9 respectively. Kawano further discloses, wherein the predefined electric interference is at least one of a predefined voltage level, a predefined load, a load with a predefined current level, and a predefined frequency level(col. 9, lines 49-col. 10, line 67).
Regarding claim 8, Kawano in view of Gallegos discloses all the claimed invention as set forth and discussed above in claim 1. Kawano further discloses an electric energy system (see Fig. 6) for propulsion of a vehicle (¶[0022] electric power vehicle with traveling motor 14), wherein the electric energy system comprises: a traction voltage bus (Power lines PL); Gallegos discloses a plurality of batteries (600) electrically connectable to each other via the traction voltage bus (613), wherein each battery (600) is electrically connectable to the traction voltage bus (613) by at least one contactor (contactor 611); and the control system (as shown in Fig. 1 of Kawano) according to claim 1.
Regarding claim 15, Kawano in view of Gallegos discloses all the claimed invention as set forth and discussed above in claim 1. Kawano further discloses a vehicle(¶[0022] electric power vehicle with traveling motor 14) comprising the control system (Fig. 1) according to claim 1.
Allowable Subject Matter
Claims 2-4 and 11-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        November 29, 2022